Title: To Thomas Jefferson from Stephen Cathalan, Jr., 8 December 1804
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Marseilles 8th. December 1804
                  
                  I had the honor of paying you my respects on the Septemb. last inclosed in my Letter to the Secretary of State of the 22d. do.—Since your most esteemed Favor of the 11th. July and 20th. reached me on the 22d. octob. by our Minister Plenipry. at Paris and the other on the 24th. do. inclosing your remittance on Paris   
                     ⅌ fr=1312.50 c   duly accepted to be paid on the 11th. Jany. next and passed on your Credit; and in Conformity of your orders, I have Shipped on the American Ship New orleans of—Philadia. William Butler Master, bound to Norfolk to be Consigned to the Collector there, as ⅌ bill of Lading and Invoice here inclosed; nine Chest Boxes or Jars to your direction, amounting together to F. 1000—which I have passed on your debet—I wish I could have procured Sooner the articles therein Contained, but your orders reached me too late and I had no other better opportunity to Ship them—I hope they will reach you in good order and the quality of the whole will prove Satisfactory;
                  The Crop of oyl, Olives, Almonds and Prunes has almost failed this year and not only their Prices have risen but their good qualities are very Scarce—
                  I hoped the owners of this Ship Messrs. James H. Hughes and William Allen of Philadia. who have purchased this Ship here would not have Charged any freight, or a moderate one, by the desire they had to have them Shipped, but afterwards it was impossible to me to alter their extravagant demands and had it not been for the want you have of these articles and that I would have had to pay one half freight—I would have landed them, before Subscribing to their demand—
                  Here inclosed I remit you an abstract of your Account Currt. with me which brings a Balance in my Favor ⅌ f—1213.23 c, for which according to your desire, that if I find opportunities to value on you, I have on this day taken the Liberty of doing it unto Capn. William Hazard’s orders at thirty days Sight ⅌ D 231.9 cts making at fr. 5.25=⅌ D.—fr 1213.23 c=which balances this Small amount,—not doubting that the Maccaronis I mentioned you by my preceeding Letters Shipped at Genoa and the articles By Capn. J. Doggett which will have reached you long ere and that you will honor my Said Bill 1st. 2d. & 3d. with Letters of advice
                  All my Family and parents in good health present you their best Respects and wishes for the next year and many Succeeding ones—I Join with them heartly, Having the Honor to be always at your Command; and very Sincerely & with Great Respect—
                  Sir Your most obedient Servant
                  
                     Stephen Cathalan Junr.
                  
                  
                     I am to the 20th. Dbr. 1804—The Ship new orleans Capn. Wm. Butler Sailed yesterday morning, with a fair wind.
                     
                     
                  
               